                                     Case 2:20-bk-16040-WB         Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                  Desc
                                                                    Main Document    Page 1 of 11



                                       1   Brian D. Huben, Cal. Bar No. 134354
                                           Jessica M. Simon, Cal. Bar No. 277581
                                       2   BALLARD SPAHR LLP
                                           2029 Century Park East, Suite 1400
                                       3   Los Angeles, CA 90067-2915
                                           Telephone: 424.204.4400
                                       4   Facsimile: 424.204.4350
                                           E-mail: hubenb@ballardspahr.com
                                       5   E-mail: simonjm@ballardspahr.com

                                       6   Attorneys for Landlords affiliated with
                                           The Macerich Company and Unibail-Rodamco-Westfield
                                       7

                                       8                             UNITED STATES BANKRUPTCY COURT

                                       9                              CENTRAL DISTRICT OF CALIFORNIA

                                      10                                      LOS ANGELES DIVISION

                                      11   In re                                       )         Chapter 11
2029 Century Park East, Suite 1400




                                                                                       )
  Los Angeles, CA 90067-2915




                                      12   G-STAR RAW RETAIL INC., a Delaware          )         Lead Case No.: 2:20-bk-16040-WB
                                           corporation,                                )
       Ballard Spahr LLP




                                      13                                               )         Jointly administered with
                                                       Debtor and Debtor-in-Possession )         Case No.: 2:20-bk-16041-WB
                                      14                                               )
                                           ___________________________________ )                 LIMITED OBJECTION OF
                                      15                                               )         LANDLORDS TO DEBTORS’ JOINT
                                           In re                                       )         CHAPTER 11 PLAN OF
                                      16                                               )         REORGANIZATION DATED AUGUST
                                           G-STAR INC., a Delaware corporation,        )         27, 2020
                                      17                                               )
                                                       Debtor and Debtor-in-Possession )         Confirmation Hearing
                                      18                                               )         DATE: October 8, 2020
                                           ___________________________________ )                 TIME:    10:00 a.m. (PDT)
                                      19                                               )         PLACE: Courtroom 1375
                                                                                       )                   255 E. Temple Street
                                      20     [x] Affects both Debtors                  )                   Los Angeles, CA 90012
                                                                                       )
                                      21                                               )
                                                                                       )
                                      22                                               )

                                      23           Landlords The Macerich Company and Unibail-Rodamco-Westfield (collectively, the

                                      24   “Landlords”), submit this limited objection (the “Objection”) to the Joint Chapter 11 Plan of

                                      25   Reorganization Dated August 27, 2020 (see Docket No. 98; the “Plan”)1 of the debtors G-Star

                                      26   Raw Retail Inc. and G-Star Inc. (the “Debtors”), as follows:

                                      27   1
                                             Capitalized terms used but not otherwise defined here shall have the meanings ascribed to them in the
                                           Plan and accompanying documents.
                                      28

                                                                                             1
                                                                               LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB         Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                  Desc
                                                                    Main Document    Page 2 of 11



                                       1   I.        BACKGROUND FACTS

                                       2             1.   On July 3, 2020 (the “Petition Date”), the Debtors each commenced a case by

                                       3   filing a petition for relief under chapter 11 of the Bankruptcy Code to proceed under Subchapter

                                       4   V as “small business debtors.” Debtors’ cases are being jointly administered.

                                       5             2.   The Debtors are authorized to continue to operate their businesses and manage

                                       6   their properties as debtors and debtors-in-possession pursuant to 11 U.S.C. §§ 1107(a) and

                                       7   1108.2

                                       8             3.   On July 8, 2020, the Office of the United States Trustee appointed Gregory K.

                                       9   Jones as the Subchapter V trustee.

                                      10             4.   The Debtors lease (or leased) retail sales space (the “Premises”) from the

                                      11   Landlords pursuant to unexpired leases of nonresidential real property (a “Lease,” and
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   collectively, the “Leases”) at the locations (the “Centers”) set forth on the attached Schedule A.
       Ballard Spahr LLP




                                      13             5.   Each Lease is a lease “of real property in a shopping center” as that term is used

                                      14   in Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d Cir. 1990).

                                      15             6.   On July 9, 2020, the Debtors filed a Motion for Order Authorizing Rejection of

                                      16   Certain Leases and Abandonment of Personal Property in Connection Therewith (the “Rejection

                                      17   Motion”) [Dkt. No. 30].      Pursuant to the Rejection Motion, the Debtors rejected three of

                                      18   Landlords’ Leases, including The Macerich Company’s Leases at Arden Fair and Santa Monica

                                      19   Place and the Unibail-Rodamco-Westfield Leases at Westfield Valley Fair.

                                      20             7.   On August 27, 2020, the Debtors filed their Plan [Dkt. 98]. On September 16,

                                      21   2020, the Debtors filed their Exhibits to the Plan [Dkt. 115]. Exhibit 3 to the Plan contains a

                                      22   Schedule of Leases and Executory Contracts to be Assumed, which includes Unibail-Rodamco-

                                      23   Westfield’s Garden State Plaza Lease. In Exhibit 3, the Debtors provide a cure amount of

                                      24   $106,896.00 for the Garden State Plaza Lease.

                                      25

                                      26

                                      27   2Unlessotherwise specified, all statutory references to “Section” are to 11 U.S.C. §§ 101 et seq. (the
                                           “Bankruptcy Code”).
                                      28

                                                                                           2
                                                                                LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB           Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                      Desc
                                                                      Main Document    Page 3 of 11



                                       1            8.      On September 11, 2020, the Landlord for Garden State Plaza filed a Proof of

                                       2   Claim for $112,680.87 [see Claim No. 40].3

                                       3   II.      PLAN OBJECTIONS RELATED TO CURE (GARDEN STATE PLAZA LEASE)

                                       4            A.      The Debtors’ Proposed Cure to Garden State Plaza Fails to Account for All
                                                            Obligations Due Under the Lease.
                                       5

                                       6            9.      The Landlord for Garden State Plaza’s cure amount, as compared to the Debtors’

                                       7   cure, is summarized below, and Landlord’s cure is more fully detailed in its Proof of Claim

                                       8   (Exhibit 1).

                                       9                                                                                   Landlord’s
                                               Landlord Entity         Center          Store No.      Debtors’ Cure                          Exhibit
                                                                                                                             Cure4
                                      10       Westland Garden      Garden State          D1A           $106,896.00        $112,680.87           1
                                                State Plaza LP         Plaza
                                      11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12            10.     In addition to the current outstanding rent and other monthly charges due under
       Ballard Spahr LLP




                                      13   the Lease, in determining what must be paid as cure pursuant to Section 365(b), the charges

                                      14   referenced below must also be taken into consideration and paid by the Debtors, either as cure or

                                      15   when properly billed under the Lease.

                                      16                  i.     Year-end Adjustments and Reconciliations

                                      17            11.     In addition to rent and related monthly charges, attorneys’ fees, costs and interest,

                                      18   some charges for which the Debtors bear responsibility under the Lease have not yet been

                                      19   reconciled and/or adjusted from pre-petition (or even post-petition) periods. By way of example,

                                      20   the Debtors occupy retail space at the Center pursuant to a triple-net lease, where they typically

                                      21   pay rent and related lease charges in advance for each month. The Debtors pay fixed minimum

                                      22
                                           3
                                             Landlord respectfully requests this Court to take judicial notice, pursuant to Federal Rules of Evidence
                                      23   201, as made applicable to bankruptcy proceedings by Fed. R. Bankr. P. 9017, of the Garden State Plaza
                                           Proof of Claim, which is a matter of public record and attached hereto as Exhibit 1.
                                      24
                                           4
                                              The Landlord’s Cure does not include charges that are billed or come due after the filing of this
                                      25   Objection or charges that are billed directly to the Debtors, including in some cases, real estate taxes. To
                                           the extent that Landlord is later billed for any amount due to the Debtors’ failure to pay, Landlord reserves
                                      26   the right to amend the Objection to include such amounts. The Debtors must timely pay all rent and other
                                           lease charges as they come due under the Lease, and the Landlord reserves the right to payment (and
                                      27   amend this Objection to the extent necessary) for any amounts that come due under the Lease through the
                                           date of any cure payment.
                                      28

                                                                                               3
                                                                                 LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB             Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                Desc
                                                                        Main Document    Page 4 of 11



                                       1   rent, along with a pro-rata share of expenses such as real property taxes, insurance, common area

                                       2   maintenance (“CAM”) fees, annual percentage rent, and the like. Certain charges, such as CAM

                                       3   and property taxes are estimated prospectively, billed to and paid by the tenant during the year,

                                       4   and then reconciled after year-end. The reconciliation compares the amounts estimated and paid

                                       5   against actual charges incurred at the respective Center. To the extent the estimated payments

                                       6   exceed actual charges, the result is a credit to the tenant. To the extent the estimated payments

                                       7   do not cover actual charges incurred under the Lease, the result is an additional amount (or

                                       8   debit) for which the tenant is liable. In some instances, year-end reconciliations and adjustments

                                       9   for previous years for the Premises may not yet be complete (i.e., year-end reconciliations and

                                      10   adjustments that accrued through 2019 may not yet have been billed under the Lease, and such

                                      11   charges that are accruing for 2020 will not be billed until 2021). In other instances, certain
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   charges may be paid in arrears, and cannot be calculated (in some cases) until a year or more
       Ballard Spahr LLP




                                      13   after year-end. Since these accrued, but unbilled, charges are not yet due under the Lease, they

                                      14   do not create a current default that gives rise to a requirement of cure by the Debtors at this time.

                                      15                 ii.      Attorneys’ Fees, Costs, and Interest

                                      16          12.          The Lease contains a provision for recovery of attorneys’ fees, costs, and interest

                                      17   in the event the Landlords are required to take legal action to protect their interests. The Debtors

                                      18   are obligated to cure all defaults under the Lease, and compensate the Landlord for its actual

                                      19   pecuniary losses as a result of defaults under the Lease. See 11 U.S.C. § 365(b)(1)(A) and (B).

                                      20   The principle is well-recognized. In re LCO Enterprises, 12 F.3d 938, 941 (9th Cir. 1993);

                                      21   Elkton Associates v. Shelco Inc. (Matter of Shelco), 107 B.R. 483, 487 (Bankr. D. Del. 1989)

                                      22   (debtors allowed to assume lease provided it cured all pre-petition defaults).

                                      23          13.          The Debtors (or any assignee) take the Lease cum onere – subject to existing

                                      24   burdens.     The Debtors cannot assume the favorable portions, and reject the unfavorable

                                      25   provisions, of the Lease. In re Washington Capital Aviation & Leasing, 156 B.R. 167,172

                                      26   (Banks. E.D. Va. 1993). If forced to continue in the performance of the Lease, the Landlord is

                                      27   entitled to the full benefit of the bargain under the Lease with the Debtors. See Matter of

                                      28   Superior Toy and Mfg. Co., Inc., 78 F.3d 1169 (7th Cir. 1996). The “full benefit of the bargain”

                                                                                               4
                                                                                  LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB         Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                 Desc
                                                                    Main Document    Page 5 of 11



                                       1   principle has been held to require payment of interest. “The cure of a default under an unexpired

                                       2   lease pursuant to 11 U.S.C. § 365 is more akin to a condition precedent to the assumption of a

                                       3   contract obligation than it is to a claim in bankruptcy. One of the purposes of Section 365 is to

                                       4   permit the debtors to continue in a beneficial contract; provided, however, that the other party to

                                       5   the contract is made whole at the time of the debtor’s assumption of the contract.” In re

                                       6   Entertainment, Inc., 223 B.R. 141, 151 (Bankr. N.D. Ill. 1998) (citation omitted; bankruptcy

                                       7   court allowed interest at 18%). Interest on pre-petition lease charges continues to run from the

                                       8   filing of the Debtors’ petition and must be paid as a condition of the assumption of the Lease.

                                       9   See In re Skylark Travel, Inc., 120 B.R. 352055 (Bankr. S.D.N.Y. 1990). Interest calculations

                                      10   are therefore not cut short by the automatic stay, and payment of such interest is required to fully

                                      11   compensate Landlord for the Debtors’ default under the Lease, and thus to properly assume the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   Lease. Finally, post-petition interest is allowable where such interest is provided for under the
       Ballard Spahr LLP




                                      13   terms of the Lease. Cukierman v. Uecker (In re Cukierman), 265 F.3d 846, 853 (9th Cir. 2001).

                                      14          14.     Attorneys’ fees and costs incurred in enforcement of the covenants, obligations,

                                      15   and conditions of a lease are also proper components of a cure claim, and the Debtors (or any

                                      16   successor) must satisfy these lease charges as part of the assumption or assumption and

                                      17   assignment of the Lease. In re Entertainment, Inc., 223 B.R. at 152 (citation omitted). There is

                                      18   no logical distinction for purposes of Section 365 between attorneys’ fees incurred in connection

                                      19   with pre-petition defaults and fees incurred with post-petition defaults. Id. 154. The fact that a

                                      20   landlord uses bankruptcy procedures to enforce a lease should not preclude recovery of

                                      21   attorneys’ fees and costs for such enforcement activity (particularly where the Bankruptcy Court

                                      22   is the exclusive forum where the landlord can obtain any relief, being foreclosed from state court

                                      23   relief by the automatic stay). Id., see also, In re Crown Books Corporation, 269 B.R. 12 (Bankr.

                                      24   D. Del. 2001) (Landlords’ fees and costs are recoverable as a component of cure under 11

                                      25   U.S.C. § 365(b)(1)); Urban Retail Properties v. Loews Cineplex Entertainment Corporation, et

                                      26   al., 2002 WL 5355479 (S.D.N.Y. Apr. 9, 2002) (where lease “provides for recovery of

                                      27   attorneys’ fees and interest, their receipt deserves the same priority under Section 365(d)(3) as

                                      28   any of the debtors’ other obligations that arise postpetition ... .”); Three Sisters Partners, L.L.C.

                                                                                           5
                                                                               LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB            Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56            Desc
                                                                       Main Document    Page 6 of 11



                                       1   v. Harden (In re Shangra-La, Incorporated), 167 F.3d 843, 850 (4th Cir. 1999). The Supreme

                                       2   Court has upheld the enforceability of such attorneys’ fees clauses, ruling that pre-petition

                                       3   attorneys’ fee clauses were enforceable with respect to issues peculiar to bankruptcy law.

                                       4   Travelers Casualty & Surety Co. Of America v. Pacific Gas & Electric, 127 S. Ct. 1199, 1206

                                       5   (2007).

                                       6                   iii.   The Cure Amounts Serve Only As Estimates.

                                       7             15.      Landlord can only provide the information presently available regarding amounts

                                       8   that the Debtors owe, while reserving the right to amend this limited objection as necessary to

                                       9   include any additional or unknown charges that arise, including but not limited to subsequent

                                      10   rent defaults, attorney fees, costs, interest, and year-end adjustments and reconciliations. There

                                      11   is no basis to impose upon the Landlord the equivalent of an administrative bar date, limiting its
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   recourse to recover charges to which they are entitled under the Lease.
       Ballard Spahr LLP




                                      13             B.       The Debtors Should Pay Undisputed Cure Amounts Immediately.
                                      14             16.      Section 365(b)(1)(A) requires that the Debtors promptly cure outstanding

                                      15   balances due under the Leases upon assumption or assumption and assignment. Article VI of

                                      16   the Plan does not specify when cure will be paid (e.g., the Effective Date or a later time). The

                                      17   undisputed portion of the cure amount of $106,896.00 should be paid immediately on the

                                      18   Effective Date of the Plan. To the extent there is a dispute over the remaining cure obligation of

                                      19   $5,784.87, the Debtors should escrow those disputed amounts, and the Court should set a status

                                      20   conference within thirty (30) days of the assumption or assumption and assignment of the Lease

                                      21   to deal with any disputes that remain unresolved after such period.

                                      22   III.      PLAN OBJECTIONS RELATED TO RELEASES (ALL LEASES)

                                      23          A.          The Release Provisions of the Plan are Extremely Overbroad and
                                      24                      Ambiguous
                                                     17.      The expansive provisions related to releases, injunction, and liabilities are
                                      25
                                           overbroad and ambiguous and compromise Landlords’ rights to assert legitimate claims under
                                      26
                                           the Leases that survive confirmation. For example, Article VII.A. of the Plan provides for a full
                                      27
                                           release and satisfaction for the Debtors and Reorganized Debtors of all demands, liabilities,
                                      28

                                                                                            6
                                                                                LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB         Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                Desc
                                                                    Main Document    Page 7 of 11



                                       1   claims, and interests that arose before the Effective Date, regardless of the filing of Proofs of

                                       2   Claim based on such debts or interests or a party’s acceptance of the Plan, while Article VII.B.

                                       3   enjoins any actions of holders of such claims from pursuing actions against the Debtors or

                                       4   Reorganized Debtors, including actions for setoff rights (such as application of security

                                       5   deposits). Article VII.C. limits the Debtors’ liability in connection with, among other things, the

                                       6   cases, administration of the estates, performance of the Plan, and distributions of cash pursuant

                                       7   to it. The breadth of these provisions appear to encompass all lease defaults, whether monetary

                                       8   or nonmonetary, such as indemnification for injuries occurring at the Premises, and obligations

                                       9   to pay year-end adjustments and reconciliations under the Garden State Plaza Lease which any

                                      10   assignee is obligated to pay.

                                      11          18.     The Debtors cannot use plan confirmation to avoid liability for Lease charges that
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   accrue throughout the year, both prior to and after the Effective Date, or any obligations to
       Ballard Spahr LLP




                                      13   indemnify Landlords in case of an injury at the Premises or for any other such liability. The

                                      14   Plan cannot extinguish the Landlords’ rights under the Leases, and the Plan should specifically

                                      15   provide that Landlords can amend their claims to assert claims such as the above (including

                                      16   setoff rights), as and when they come due or are discovered in the ordinary course.

                                      17         B.       The Plan Cannot Modify Rights Under the Garden State Plaza Lease.

                                      18          19.     For the Garden State Plaza Lease, any assignee must assume the Lease with all of

                                      19   the benefits and obligations. The Plan’s releases appear to seek to avoid any such obligations.

                                      20   A debtor assumes its leases cum onere, or subject to existing burdens. In re Wash. Capital

                                      21   Aviation & Leasing, 156 B.R. 167,172 (Bankr. E.D. Va. 1993). In addition to all outstanding

                                      22   balances due under the assumed Lease as cure at the time of assumption, the Debtors assume,

                                      23   and must honor, other obligations under the Garden State Plaza Lease, regardless of when they

                                      24   arise. The Debtors cannot avoid these obligations through releases or waivers in their Plan.

                                      25   Further, any assumption must remain subject to all provisions of the Lease, including those

                                      26   provisions concerning use, radius, exclusivity, tenant mix and balance. This is consistent with

                                      27   Section 365(b) of the Bankruptcy Code.

                                      28

                                                                                          7
                                                                              LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB         Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                  Desc
                                                                    Main Document    Page 8 of 11



                                       1          20.     Moreover, as discussed above, the Lease contains provisions that require the

                                       2   Debtors to indemnify Landlord with respect to various claims, which claims may not become

                                       3   known until after the assumption of the Lease (i.e., personal injury claims at the Premises and

                                       4   damage to property by the Debtors or their agents). Any assumption of the Lease must be

                                       5   subject to the terms of the Lease, including the continuation of all indemnification obligations,

                                       6   regardless of when they arise.5 Nothing in the Plan or Confirmation Order should act as a

                                       7   waiver or release of any indemnity or other rights and obligations that exist under the Lease.

                                       8         C.       The Plan Cannot Limit Landlords’ Setoff and Recoupment Rights

                                       9          21.     Article VII of the Plan limits Landlords setoff and recoupment rights, regardless

                                      10   of whether such rights are preserved in their Proofs of Claim. Landlords are entitled to exercise

                                      11   their rights to assert setoffs or recoupment irrespective of plan confirmation either defensively
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12   (such as in the case of a preference action), or in connection with the application of security
       Ballard Spahr LLP




                                      13   deposit balances. Should Landlords have security deposits they are holding with respect to the

                                      14   Leases, they must be allowed to apply such security deposits to any outstanding pre-petition and

                                      15   rejection damages owing by the Debtors. See In re PPI Enterprises, Inc., 324 F.3d 197, 208 (3d

                                      16   Cir. 2003). Courts have held that Section 553 takes precedence over the discharge of Section

                                      17   1141 and that plan confirmation does not steamroll a party’s right to setoff. See Carolco

                                      18   Television Inc. v. Nat’l Broadcasting Co. (In re De Laurentiis Entertainment Group Inc.), 963

                                      19   F.2d 1269 (9th Cir. 1992), cert. denied 506 U.S. 918 (1992) (setoff rights survive plan

                                      20   confirmation); see also In re Luongo, 259 F.3d 323, 333 (5th Cir. 2001). The same analysis

                                      21   applies to recoupment, which is similarly unaffected by a debtor’s discharge.              See In re

                                      22   Madigan, 270 B.R. 749, 754 (9th Cir. BAP 2001); see also Folger Adam Security, Inc. v.

                                      23   DeMatteis/MacGregor, JV, 209 F.3d 252, 257 - 261 (3rd Cir. 2000) (recoupment defense

                                      24   survives free and clear sale of debtor’s assets). The Plan should not limit any ability of

                                      25   Landlords to assert setoff or recoupment rights.

                                      26

                                      27   5
                                             Any ability to assume the Garden State Lease is subject to the protections provided by section 365(b)
                                           and (f). Therefore, any assumption must be in accordance with all provisions of the Garden State Lease.
                                      28

                                                                                            8
                                                                               LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB         Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56               Desc
                                                                    Main Document    Page 9 of 11



                                       1   IV.      JOINDER

                                       2            22.    To the extent consistent with the objections expressed herein, Landlords join in

                                       3   the objections of other landlords.

                                       4   V.       CONCLUSION

                                       5            In order to preserve the rights of the Landlords, Landlords request that the protection

                                       6   requested by the Limited Objection be incorporated into any order confirming the Plan.

                                       7   Landlords also request that the Court provide such other and further relief as the Court deems just

                                       8   and proper.

                                       9   Dated:    September 24, 2020                       BALLARD SPAHR LLP

                                      10
                                                                                              By: /s/ Jessica M. Simon
                                      11                                                             Jessica M. Simon
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12                                                      Attorneys for Landlords affiliated with
       Ballard Spahr LLP




                                                                                              The Macerich Company and Unibail-Rodamco-
                                      13                                                      Westfield
                                      14

                                      15

                                      16

                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                          9
                                                                                LIMITED OBJECTION TO PLAN
                                     Case 2:20-bk-16040-WB   Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56   Desc
                                                             Main Document    Page 10 of 11



                                       1                                   SCHEDULE A

                                       2                           THE MACERICH COMPANY
                                       3    Store No. 1286                  Arden Fair                 Sacramento, CA
                                            Store No. 166             Santa Monica Place              Santa Monica, CA
                                       4                         UNIBAIL-RODAMCO-WESTFIELD
                                       5    Store No. D1A          Westfield Garden State Plaza         Paramus, NJ
                                            Store No. B311            Westfield Valley Fair            Santa Clara, CA
                                       6

                                       7

                                       8

                                       9
                                      10

                                      11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12
       Ballard Spahr LLP




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                10
                                                                     LIMITED OBJECTION TO PLAN
Case 2:20-bk-16040-WB                    Doc 119 Filed 09/24/20 Entered 09/24/20 11:09:56                                       Desc
                                         Main Document    Page 11 of 11




                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 2029 Century Park East, Suite 1400, Los Angeles, CA 90067-2915.

A true and correct copy of the foregoing document described as LIMITED OBJECTION OF LANDLORDS TO
DEBTORS’ JOINT CHAPTER 11 PLAN OF REORGANIZATION DATED AUGUST 27, 2020 will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling
General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via
NEF and hyperlink to the document on September 24, 2020.



I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.
           September 24, 2020                   Tasha Hart                                   /s/ Tasha Hart
           Date                                 Type Name                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


    June 2012                                                                  F 9013-3.1.PROOF.SERVICE
